





AMENDATORY AGREEMENT
TO CHANGE IN CONTROL AGREEMENT
This AMENDATORY AGREEMENT (the “Amendatory Agreement”) is made and entered into
as of the 9th day of May, 2019 by and among Lakeland Bancorp, Inc. (“Bancorp”),
Lakeland Bank (the “Bank” and, collectively with Bancorp, the “Company”) and
Ronald E. Schwarz (the “Executive”).
WITNESSETH:
WHEREAS, the Company and the Executive entered into a certain Change in Control
Agreement, dated as of May 29, 2009, which Agreement has been amended from time
to time thereafter (as amended, the “Agreement”); and
WHEREAS, the Agreement provides for certain terms and conditions of the
Executive’s employment in the event of a “Change in Control” (as defined
therein); and
WHEREAS, the Company and the Executive desire to amend the Agreement to clarify
certain terms of the severance to be paid thereunder; and
WHEREAS, Section 16 of the Agreement permits the Agreement to be amended by a
writing executed by the parties thereto;
NOW, THEREFORE, the Company and the Executive hereby agree that, effective as of
the date first above written, the following sections are hereby amended:
1.
Section 1(c) of the Agreement (definition of the “Contract Period”) is hereby
amended by deleting the noted subsection in its entirety and replacing it with
the following:

Contract Period. “Contract Period” shall mean the period commencing the day
immediately preceding a Change in Control and ending of the earlier of (i) the
second anniversary of the Change in Control, (ii) February 7, 2022, or (iii) the
death of the Executive.”
Except as specifically provided herein to the contrary, the Agreement shall
continue in full force and effect.




[Signature Page Follows]


IN WITNESS WHEREOF, the Company has caused this Amendatory Agreement to be
executed and the Executive has hereunto set his hand, all as of the date first
above written.


EXECUTIVE:




/s/ Ronald E. Schwarz
Ronald E. Schwarz    




LAKELAND BANCORP, INC.




By: /s/ Thomas J. Shara
Thomas J. Shara, President and CEO


LAKELAND BANK




By: /s/ Thomas J. Shara
Thomas J. Shara, President and CEO










36167484.